Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al (US 2014/0229612 A1) in view of Morris (US 10,367,737 B1).
Claim 16. Chandrashekar shows a controller device in communication with a network device (fig. 2: server 200), the controller device configured to execute a method to  	enable scalable network path tracing ([0033]: detailed topology model), the controller device comprising:  	a non-transitory machine-readable medium having stored therein a collector (fig. 4: storage 206); and  	a processor coupled to the non-transitory machine-readable medium, the processor to execute the collector (fig. 4: processor 202), and the collector  	to receive a copy of operations, administration and maintenance (OAM) information ([0045]: receive traceroute data).Chandrashekar may not have expressly describe features of: 	identifying a previous node in the copy of the OAM information,  	identifying current node information in the copy of the OAM information, and  	adding the current node information to a tree representing a trace as a leaf node.Morris teaches features of: 	identifying a previous node in the copy of the the address separating information may be updated in a next data unit for identifying, by the next node, at least one of next-previous path segment identifier…),  	identifying current node information in the copy of the …and next-next path segment identifier in the address information…), and  	adding the current node information to a tree representing a trace as a leaf node, where the leaf node is dependent from the previous node in the tree (col. 24 lines 15-36: wherein the next-previous address information includes a path segment identifier that identifies the current node as a previous node…; figs. 5B and 5C show “previous” and “current” nodes in a “tree (linked)” format; figs. 6C and 6D show node info being added to packets).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the node information identification and Morris into the OAM packets of Chandrashekar to facilitate routing based on a path-based protocol address.
Claim 17. Chandrashekar shows the controller device of claim 16, wherein the collector is further to  	match the previous node on the tree (fig. 8A and [0108]-[0110]: the server may assign the node value of the majority of addresses in the given backward neighbors set to the address having the mismatched node values). 
Claim 18. Chandrashekar shows the controller device of claim 16, wherein the copy of the OAM information is  	a copy of a header portion of the data packet (fig. 8A and [0108]-[0110]: the server re-assigns the address having the mismatched node values the node value corresponding to the matching address in another backward neighbors set). 
Claim 19. Chandrashekar shows the controller device of claim 16, wherein the collector is to  	start a new tree representing a new trace in response to not finding a match of the previous node in an existing tree (fig. 8B and [0114]: the server generates an address that complements an address in the forward neighbors set). 
---------- ---------- ----------

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (“On Scalability of In-situ OAM” draft-song-ippm-ioam-scalability-01) in view of Morris (US 10,367,737 B1).
Claim 6 (similarly claim 1). Song shows a network device functioning as a node in a network to enable scalable network path tracing (page 5 sec 2.3.1: node / network operator; page 6 sec 3.2: scalable data type extension), the network device comprising:  	a non-transitory machine-readable medium having stored therein a scalable tracer (page 3 sec 2.1.1: monitoring flow trace); and  	a processor coupled to the non-transitory machine-readable medium, the processor to execute the scalable tracer (see above), the scalable tracer  	to receive a data packet with operations, administration and maintenance (OAM) information (pages 7-8 sec 4.1 and fig. 2: iOAM node data).Song may not have expressly described features of: 	updating a current node identifier field in the OAM information, and  	sending a copy of the updated data packet with OAM information to a collector to build a packet trace 	updating a previous node identifier field in the OAM information.Morris teaches features of:the address separating information may be updated in a next data unit for identifying, by the next node, at least one of next-previous path segment identifier…), and  	sending a copy of the updated data packet with …and next-next path segment identifier in the address information…); and 	updating a previous node identifier field in the wherein the next-previous address information includes a path segment identifier that identifies the current node as a previous node…; figs. 5B and 5C show “previous” and “current” nodes in a “tree (linked)” format; figs. 6C and 6D show node info being added to packets).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the node information identification and adding processes as taught by Morris into the OAM packets of Chandrashekar to facilitate routing based on a path-based protocol address.
---------- ---------- ----------
Claims 2 – 5 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al in view of Morris, and in further view of Brockners et al (“Data Fields for In-situ OAM” draft-brockners-inband-oam-data-07).
Claim 7 (similarly claim 2). Song, modified by Morris, shows the network device of claim 6; Song, modified by Morris, does not expressly describe wherein scalable tracer updates the current node identifier field further by  	adding a unique node identifier for the current node, where a scope of the unique node identifier is an OAM domain, and  	adding a unique packet identifier for the data packet, where a scope of the unique packet identifier is the current node.Brockners teaches features of:	adding a unique node identifier for a current node, where a scope of the unique node identifier is an OAM domain (page 7 para. 2: identification of the IOAM node. An IOAM node identifier can match to a device identifier or a particular control point or subsystem within a device; page 8 para. 2: node data list [n]), and  	adding a unique packet identifier for a data packet, where a scope of the unique packet identifier is the current node (page 23 para. 2: sequence numbers can be added to packets… dedicated namespace for its sequence numbers).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Brockners in the network device of Song, modified by Morris, to ensure that MTU of all links within a domain is sufficiently large to support the increased packet size due to iOAM and ICMP message handling.Brockners, shows the network device of claim 7, wherein unique packet identifier is generated using a running counter (Brockners, page 23 para. 2: sequence numbers). 
Claim 9 (similarly claim 4). Song, modified by Morris and Brockners, the network device of claim 6, wherein the scalable tracer is  	to update the previous node field by toggling a bit field indicating a relative location of the previous node field and the current node field (Brockners, page 5 sec 4 para. 2: bit field determines set of OAM data fields embedded in a packet). 
Claim 10 (similarly claim 5). Song, modified by Morris and Brockners, the network device of claim 6, wherein the current node information includes any one of  	an identifier of an ingress interface (Brockners, pages 14-16),  	an identifier of an egress interface (Brockners, pages 14-16),  	a time stamp for processing of the OAM information (Brockners, pages 14-16) and  	operator specific defined fields (Brockners, pages 14-16). 
---------- ---------- ----------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al (“On Scalability of In-situ OAM” draft-song-ippm-ioam-scalability-01) in view of Saltsidis et al (US 2015/0124837 A1) and Morris (US 10,367,737 B1).
Claim 11. Song shows a computing device in communication with a network device (page 5 sec 2.3.1: node / network operator; page 6 sec 3.2: scalable data type extension);  	the computing device configured to execute a method to enable scalable network path tracing (page 3 sec 2.1.1: monitoring flow trace), the network device comprising:  	a non-transitory machine-readable medium having stored therein a scalable tracer (see above); and  	a processor coupled to the non-transitory machine-readable medium, the processor to execute Saltsidis teaches feature of virtual machines in NFV ([0087]) to update nodes and ports addresses ([0104]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NFV feature as taught by Saltsidis in the computing device of Song to better support operator commands in a Link Aggregation Group.Song, modified by Saltsidis, does not expressly describe process of the scalable tracer Morris teaches features of: 	updating a current node identifier field in the the address separating information may be updated in a next data unit for identifying, by the next node, at least one of next-previous path segment identifier…), and  	sending a copy of the updated data packet with …and next-next path segment identifier in the address information…); and 	updating a previous node identifier field in the wherein the next-previous address information includes a path segment identifier that identifies the current node as a previous node…; figs. 5B and 5C show “previous” and “current” nodes in a “tree (linked)” format; figs. 6C and 6D show node info being added to packets).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the node information identification and adding processes as taught by Morris into the OAM packets of Song, modified by Saltsidis, to facilitate routing based on a path-based protocol address.
---------- ---------- ----------
Claims 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al in view of Saltsidis et al and Morris, and in further view of Brockners et al (“Data Fields for In-situ OAM” draft-brockners-inband-oam-data-07).
Claim 12. Song, modified by Saltsidis and Morris, shows the computing device of claim 11; Song, modified by Saltsidis and Chandrashekar, does not expressly describe wherein scalable tracer updates the current node identifier field further by  	adding a unique node identifier for the current node, where a scope of the unique node identifier is an OAM domain, and  	adding a unique packet identifier for the data packet, where a scope of the unique packet identifier is the current node.Brockners teaches features of:	adding a unique node identifier for a current node, where a scope of the unique node identifier is an OAM domain (page 7 para. 2: identification of the IOAM node. An IOAM node identifier can match to a device identifier or a particular control point or subsystem within a device; page 8 para. 2: node data list [n]), and  	adding a unique packet identifier for a data packet, where a scope of the unique Brockners in the computing device of Song, modified by Saltsidis and Morris, to ensure that MTU of all links within a domain is sufficiently large to support the increased packet size due to iOAM and ICMP message handling.
Claim 13. Song, modified by Saltsidis, Morris and Brockners, shows the computing device of claim 12, wherein unique packet identifier is generated using a running counter (Brockners, page 23 para. 2: sequence numbers). 
Claim 14. Song, modified by Saltsidis, Morris and Brockners, shows the computing device of claim 11, wherein the scalable tracer is to  	update the previous node field by toggling a bit field indicating a relative location of the previous node field and the current node field (Brockners, page 5 sec 4 para. 2: bit field determines set of OAM data fields embedded in a packet). 
Claim 15. Song, modified by Saltsidis, Morris and Brockners, shows the computing device of claim 11, wherein the current node information includes any one of  	an identifier of an ingress interface (Brockners, pages 14-16),  	an identifier of an egress interface (Brockners, pages 14-16),  	a time stamp for processing of the OAM information (Brockners, pages 14-16) and  	operator specific defined fields (Brockners, pages 14-16). 
---------- ---------- ----------
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar et al in view of Morris, and in further view of Brockners et al (“Data Fields for In-situ OAM” draft-brockners-inband-oam-data-07).
Claim 20. Chandrashekar, modified by Morris, shows the controller device of claim 16; Chandrashekar, modified by Morris, does not expressly describe wherein the current node information includes any one of  	an identifier of an ingress interface,  	an identifier of an egress interface,  	a time stamp for processing of the OAM information and  	operator specific defined fields.Brockners teaches a current node information includes any one of  	an identifier of an ingress interface (Brockners, pages 14-16),  	an identifier of an egress interface (Brockners, pages 14-16), Brockners, pages 14-16) and  	operator specific defined fields (Brockners, pages 14-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Brockners in the controller device of Chandrashekar, modified by Morris, to ensure that MTU of all links within a domain is sufficiently large to support the increased packet size due to iOAM and ICMP message handling.---------- ---------- ----------
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – please refer to Morris.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references in this office action relate to OAM and tracing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2415                                                                                                                                                                                                        21st September 2021